Citation Nr: 0814415	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-38 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for amputation, distal 
phalanx, right middle finger, currently rated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which continued a 
noncompensable rating for amputation, distal phalanx, right 
middle finger, effective October 16, 1973.


FINDING OF FACT

The veteran's right middle finger is amputated at the distal 
phalanx and not at the proximal interphalangeal joint or 
proximal thereto.  


CONCLUSION OF LAW

The criteria for a compensable rating for amputation of whole 
or part of a single finger have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 
4.25, 4.40, 4.45, 4.71a, Diagnostic Code 5154 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal involves the veteran's claim that his service-
connected right middle finger warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The veteran is currently rated under Diagnostic Code (DC) 
5154.  Under the criteria of DC 5154, amputation of a long 
finger without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto, warrants a 10 
percent rating. A 20 percent rating requires metacarpal 
resection (more than one-half the bone lost).   The rating 
schedule notes that the single finger amputation ratings are 
the only applicable ratings for amputations of whole or part 
of single fingers.  38 C.F.R. § 4.71a.

The veteran underwent a VA examination in August 2006.  The 
VA examiner noted traumatic amputation of the distal phalanx 
of the right middle finger.  It is well healed.  Because the 
amputation occurs at the distal phalanx rather than the 
proximal interphalangeal joint or proximal thereto, no 
compensable evaluation can be assigned under DC 5154.  The 
claim for an increased rating must be denied.

Duties to notify and assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (1994).  

The RO's June 2006 notice letter described the evidence 
necessary to file claims for an increased rating, and met all 
the requirements noted above; including informing the veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claim are received by VA.  This 
notice letter also complied with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  To whatever extent the recent decision 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concerning the specific notice to be given in claims for 
increase, requires more extensive notice, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  He appealed the disability evaluation assigned.  
He was given the specific requirements for an increased 
rating for the disability at issue in the rating decision and 
in the statement of the case, so he has actual notice of 
those criteria.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran.  
VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including VA treatment records and VA examinations.  


ORDER

Entitlement to an increased evaluation for amputation, distal 
phalanx, right middle finger is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


